PER CURIAM.*
Tomas Garcia-Guzman (“Garcia”) appeals his guilty-plea conviction and sentence for illegal reentry following deportation. Garcia argues pursuant to Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), that the “felony” and “aggravated felony” provisions of 8 U.S.C. § 1326(b)(1) and (2) are elements of the offense, not sentence enhancements, making those provisions unconstitutional. Garcia concedes that this argument is foreclosed by AlmendarezTorres v. United, States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), and he raises it for possible direct review by the Supreme Court.
Garcia’s Apprendi argument is foreclosed by Almendarez-Torres, 523 U.S. at 235, 118 S.Ct. 1219. We must follow the precedent set in Almendarez-Torres “unless and until the Supreme Court itself determines to overrule it.” United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.2000) (internal quotation and citation omitted).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.